FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL WEST,                                    No. 12-35745

               Petitioner - Appellant,           D.C. No. 3:10-cv-00427-HU

  v.
                                                 MEMORANDUM *
MARION FEATHER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Federal prisoner Michael West appeals from the district court’s judgment

denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s denial of a 28 U.S.C. § 2241




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition, see Mora-Meraz v. Thomas, 601 F.3d 933, 939 (9th Cir.

2010), and we affirm.

      West contends that the Bureau of Prisons was obligated to credit him for

time served in custody prior to September 6, 2006, because he overserved his state

sentence. We disagree. The record reflects that West’s state sentence terminated

on September 6, 2006, and this court’s case law supports use of that date as the

commencement date of his federal sentence. See 18 U.S.C. § 3585(a); Thomas v.

Brewer, 923 F.2d 1361, 1364-67 (9th Cir. 1991). Nothing in the record of West’s

sentencing in the case under review requires a different conclusion; thus, the

district court properly denied his petition.

      AFFIRMED.




                                               2                                 12-35745